DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Election/Restrictions
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

	Claims 8-14 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (A*, 20080213406)(newly applied as necessitated by amendment).
Stock teaches a composition for promoting general health and well-being, comprising an extract of a botanical raw material, wherein the extract inhibits the carboxyl demethylating activity of a protein phosphatase specific protein methylesterase (which is referred to herein as an "active botanical extract"), such as PP2A, ultimately resulting in increased cognitive function and the resilience of cognitive function, particularly in persons suffering from or prone to developing Alzheimer’s disease (See e.g. paragraph 0029.  Stock further teaches that the botanical raw material can be coffee fruit (See e.g. paragraph 0028) and that a coffee extract may be prepared by: (a) contacting a species of the fruit of a species Coffea (which reads on coffee) with pure ethanol at an elevated temperature (80.degree. C.) for about 5-10 minutes, i.e., a time sufficient to form an ethanol extract solution from the fruit b) removing particulate matter from the ethanol extract solution by filtration or centrifugation; c) isolating the ethanoll extract solution and removing the ethanol by evaporation in a glass flask to form a concentrated primary extract; d) washing the concentrated extract with deionized water at a pH below about 5; e) drying the extract to remove residual water; and f) dissolving the extract in ethanol to form a washed concentrated primary extract. (See e.g. paragraph 0056).  Stock further teaches the dosage ranges for the administration of the compositions of the present invention are those large enough to produce the desired beneficial (e.g., therapeutic) effect. Preferably, the compositions of the present invention are administered one or more times per day on a regular basis. A typical dose administered to a human is between about 1 mg and about 10 g, preferably between 1 mg and 1 g of the active botanical extract (See e.g. paragraph 0082).  Stock further teaches varying amounts of extraction time with ethanol including 4 hours (See e.g. paragraph 0164).
Stock does not expressly teach an extract of coffee obtained by extraction with the same percentage of ethanol or the same timeframe.  However, it should be noted that claim 8 constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Although Stock does not teach that the expression levels of p-CREB and BDNF are 25increased and the expression levels of p-eIF2a, BACE-1, AR, NLRP3, caspase-1, IL-13 and COX-2 or A,beta, the claimed functional properties are inherent to the extract taught by Stock because Stock teaches an ethanol extract of coffee obtained at the same temperature range claimed by Applicant and that the extraction time varies and can include the timeframe claimed by Applicant.  Thus, the whole coffee extract taught by Stock appears to be one and the same as the extract claimed by Applicant and would intrinsically increase the expression levels of p-CREB and BDNF are 25increased and the expression levels of p-eIF2a, BACE-1, AR, NLRP3, caspase-1, IL-13 and COX-2 or A,beta.  
It would have been obvious to one of ordinary skill in the art to administering a composition comprising whole coffee extract for treating Alzheimer’s or cerebrovascular dementia because at the time the invention was made, it was known that whole coffee extract could be used to treating Alzheimer’s disease or cerebrovascular dementia as clearly taught by Stock.  A person of ordinary skill in the art would have understood to administer whole coffee extract to a person to treat Alzheimer’s or cerebrovascular dementia.  The skilled artisan in the art would have understood to use whole coffee extract in a safe and effective amount of the extract for treating Alzheimer’s disease or cerebrovascular dementia with expectation of success since it was known that the amount that Applicant considers “effective” could be administered to a subject as clearly taught by Stock.  A person of ordinary skill in the art would have understood to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia.   Therefore, the skilled artisan would have been motivated to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia based upon the beneficial teachings of Stock. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the solvent to extract the coffee fruit in Stock is pure ethanol, whereas the solvent utilized in the process in the claimed method is 25 to 30% ethanol. Applicant further argues that an extract obtained by pure ethanol would be different from that obtained by 25 to 30% ethanol. Applicant further argues that paragraph [0164] of Stock describes a specific extraction process from a bacopa herb (see also Stock, paragraph [0138]). There is no indication or suggestion in Stock that the extended time frame for extracting from bacopa could be applied to extraction from a coffee fruit. Applicant further argues that paragraph [0029] refers to the time period of about 5-10 minutes for extracting from the coffee fruit as "i.e., a time sufficient to form an ethanol extract solution from the fruit." The use of the term "i.e." here further indicates that this is the specific period taught by Stock for extracting from a coffee fruit using pure ethanol, and that there is no teaching or suggestion of other times periods that would be acceptable under the teachings of Stock. Applicant further argues that before obtaining the extract of the present claims, the extraction uses 25 to 30% ethanol, i.e., mostly water, as the sole solvent; and the extraction timeframe therein is 3.5 to 4 hours.  Applicant further argues that in contrast, as disclosed in paragraph [0056] of Stock, after extraction with pure ethanol at an elevated temperature (800C) for about 5-10 minutes, the extraction process of Stock further comprises several addition steps, including: 1) removing particulate matter from the ethanol extract solution by filtration or centrifugation; 2) isolating the ethanol extract solution and removing the ethanol by evaporation in a glass flask to form a concentrated primary extract; 3) washing the concentrated extract with deionized water at a pH below about 5; 4) drying the extract to remove residual water; and 5) dissolving the extract in ethanol to form a washed concentrated primary extract.
This is not found persuasive because the claims are product by process type claims and the language recites that the extract is obtained by “a method”.  The method is not limited to the claimed method of extraction.  Further, the treatment method of the extract is one and the same as that claimed by Applicant. While the percent of solvent and time of extraction is not the same as that claimed by Applicant, Stock teaches extracting coffee fruit with ethanol and that the extract is safe and effective for the same purpose as that claimed by Applicant.  With regards to the additional method steps, Applicant’s claims are open claim language and do not preclude additional steps from being applied.  Regarding the time of extraction being demonstrated with a different plant material, Stock teaches that various types of plants can be used.  Thus, it would be expected that changing the time of extraction and the percent of solvent for the extraction would be obvious and interchangeable.  Therefore, the extract taught by Stock appears to be one and the same as that claimed by Applicant.  The rejection is maintained for the reasons of record and the reasons set forth herein.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699